           Case 3:21-cv-05537 Document 1 Filed 07/19/21 Page 1 of 10



 1   DIANA M. RUTOWSKI (SBN 233878)
     drutowski@orrick.com
 2   MARIA N. SOKOVA (SBN 323627)
     msokova@orrick.com
 3   ORRICK, HERRINGTON & SUTCLIFFE LLP
     1000 Marsh Road
 4   Menlo Park, CA 94025-1015
     Telephone:   +1 650 614 7400
 5   Facsimile:   +1 650 614 7401
 6
     Attorneys for Plaintiffs
 7
 8                                   UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10
11   NREAL TECHNOLOGY LTD., NREAL,                   Case No. ______________
     INC., AND SHENZHEN TAIRUO
12   TECHNOLOGY CO., LTD.,                           COMPLAINT FOR DECLARATORY
                                                     JUDGMENT
13                      Plaintiff,
                                                     JURY TRIAL DEMAND
14          v.
15   EPIC GAMES, INC,
16                      Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
                                                                COMPLAINT FOR DECLARATORY
                                                                                  JUDGMENT
                                                                           NO. ______________
           Case 3:21-cv-05537 Document 1 Filed 07/19/21 Page 2 of 10



 1          Plaintiffs Nreal Technology Ltd. and Nreal, Inc. (separately or together, “Nreal”), and
 2   Shenzhen Tairuo Technology Co., Ltd. (“Tairuo”) (collectively with Nreal, “Plaintiffs”) bring this
 3   action for declaratory judgment against Defendant Epic Games, Inc. (“Epic” or “Defendant”).
 4                           NATURE OF ACTION AND RELIEF SOUGHT
 5          1.        Nreal is a hardware company focused on making user-friendly lightweight mixed
 6   reality glasses business. Its business was founded in China in 2017, and its product is called the
 7   Nreal Light. The Nreal Light is designed to look and feel like regular sunglasses. It is
 8   lightweight, comfortable, and sports a wide field of view. The Nreal Light has received critical
 9   acclaim since it was shown at the 2019 Consumer Electronics Show (CES) in Las Vegas where it
10   was awarded Engadget’s “Best of CES Award” for “Best Startup”—the editors “were impressed
11   by the crisp, vivid images the headset could produce… Nreal managed to squeeze some
12   incredibly complex components into a headset that could pass for an (almost) normal,
13   comfortable pair of sunglasses.” Nreal was the first Chinese startup to win this award since the
14   award’s inception. Nreal has not launched its Nreal Light product for consumer sales in the
15   United States.
16          2.        The name Nreal was coined by its founder who was inspired by the idea of an
17   “Nth” reality—“Nth” as a reference to the “latest” or “utmost” reality that a user can experience.
18   Nreal’s holding company, Tairuo, owns U.S. Application No. 87/755,578 for the mark
19   (the “Nreal Mark”) for various goods and services in classes 9, 35, 38 and 42. Tairuo also owns
20   applications and registrations in Europe, Japan, and China for the Nreal Mark for goods and
21   services in the same classes.
22          3.        In December 2018, Defendant Epic Games filed a trademark opposition
23   proceeding against Nreal’s U.S. trademark application alleging that Tairuo’s registration of the
24   Nreal Mark is likely to cause confusion with Epic’s UNREAL, UNREAL ENGINE, UNREAL
25   TOURNAMENT, and UNREAL CHAMPIONSHIP marks (“the UNREAL Marks”), used in
26   connection with software for video game development.
27          4.        Following Epic’s filing of the opposition, Epic and Plaintiffs attempted to resolve
28   this dispute. However, on May 14, 2021, without any prior warning or notice, Epic filed a
                                                                         COMPLAINT FOR DECLARATORY
                                                      -1-                                  JUDGMENT
                                                                                    NO. ______________
           Case 3:21-cv-05537 Document 1 Filed 07/19/21 Page 3 of 10



 1   complaint against Tairuo in the Eastern District of North Carolina, where Tairuo has no business
 2   presence, alleging that Tairuo’s use of the Nreal Mark in connection with the Nreal Light glasses
 3   would cause confusion with Epic’s UNREAL Marks, infringe Epic’s marks, and violate North
 4   Carolina’s Unfair and Deceptive Trade Practices, and asking that Tairuo’s trademark application
 5   be refused. Upon information and belief, Epic filed its complaint in North Carolina—its
 6   “hometown venue” where it is headquartered—in order to gain an unfair advantage based on its
 7   significant presence in that state in litigation against a foreign Chinese company. Due to its lack
 8   of contacts with the forum, Tairuo contests personal jurisdiction in North Carolina.
 9           5.      Accordingly, this is a civil action for declaratory relief to vindicate the rights of
10   Plaintiffs to register and use the Nreal Mark. Plaintiffs seek through this lawsuit declarations that
11   use of the Nreal Mark does not create a likelihood of confusion, or otherwise unlawfully violate
12   Epic’s rights under the Lanham Act or state law.
13                                              THE PARTIES
14           6.      Plaintiff Nreal Technology Ltd. is a Hong Kong corporation having its principal
15   offices at 15th Floor, Zhonghang Plaza A2, 43 North 3rd Ring West Road, Haidian District,
16   Beijing 100098, People’s Republic of China.
17           7.      Plaintiff Nreal, Inc., is a California corporation having its registered offices at
18   15303 Top of the Hill Ct., Los Gatos, California.
19           8.      Plaintiff Shenzhen Tairuo Technology Co., Ltd. is a China corporation having its
20   principal offices at 15th Floor, Zhonghang Plaza A2, 43 North 3rd. Ring West Road, Haidian
21   District, Beijing 100098, People’s Republic of China.
22           9.      Defendant Epic Games, Inc. is a Maryland corporation with its principal place of
23   business in Cary, North Carolina. Epic Games maintains offices in Larkspur, California and San
24   Francisco, California, both located in the Northern District of California, and posts employment
25   openings in this District. Epic Games conducts substantial business in this District and has filed
26   several lawsuits in this District in the last few years.
27                                     JURISDICTION AND VENUE
28           10.     This is an action for declaratory relief arising under the Lanham Act, codified at
                                                                           COMPLAINT FOR DECLARATORY
                                                       -2-                                   JUDGMENT
                                                                                      NO. ______________
           Case 3:21-cv-05537 Document 1 Filed 07/19/21 Page 4 of 10



 1   U.S.C. § 1051 et seq. and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202. This
 2   Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338.
 3           11.      This Court has personal jurisdiction over Epic because its continuous corporate
 4   operations within California are sufficiently purposeful and substantial to justify suit against it on
 5   any cause of action in this State. Further, Epic has sufficient minimum contacts with the State of
 6   California and this suit arises out of or relates to those contacts. Epic has purposely availed itself
 7   of the benefits and protections of California law, including by registering to do business in
 8   California, and doing business in connection with its alleged UNREAL Marks in California, such
 9   that the exercise of jurisdiction over Epic would comport with due process requirements.
10           12.      Venue is proper in the Northern District of California pursuant to 28 U.S.C. §
11   1391(b)(2) because a substantial portion of the events giving rise to Plaintiff’s claims occurred in
12   this district, and pursuant to 28 U.S.C. § 1391(b)(1) and 1391(d) because Defendant resides in
13   this district.
14                                      FACTUAL ALLEGATIONS
15                    A.     Nreal’s Business and Brand.
16           13.      Nreal is a hardware manufacturer, and its business was founded in China in 2017.
17   Nreal’s product, the Nreal Light, is a hardware device—user friendly, lightweight mixed reality
18   glasses designed to look and feel like regular sunglasses. Since Nreal showed the product in
19   January 2019 at the Consumer Electronics Show (CES) in Las Vegas, the Nreal Light has
20   received praise for its high-quality visual capabilities and lightweight, user-friendly design, and
21   was the first Chinese startup to win Engadget’s “Best of CES Award” for “Best Startup.” In fact,
22   Nreal Light has been critically acclaimed for its wearability and its ability to integrate high-
23   definition images over physical spaces.
24
25
26
27
28
                                                                         COMPLAINT FOR DECLARATORY
                                                     -3-                                   JUDGMENT
                                                                                    NO. ______________
           Case 3:21-cv-05537 Document 1 Filed 07/19/21 Page 5 of 10



 1                                               Nreal Light
 2
 3
 4
 5
 6
 7
 8
 9          14.      The Nreal Light mixed reality glasses are sleek and powerful consumer glasses.
10   Nreal Light allows the wearer to experience photos, videos, and apps in a mixed reality space,
11   augmented by spatial computing cameras, dual microphones, and integrated speakers for spatial
12   sound. With the smart glasses, users can experience their favorite apps in a completely new way
13   in a mixed reality environment. The glasses show digital content like a large transparent screen,
14   while at the same time allowing the users to see, move around, and interact with their
15   surroundings.
16          15.      The name “Nreal” is evocative of and inspired by references to an “Nth reality.”
17   “Nth” typically designates the latest or the utmost in a long series. This is also consistent with the
18   meaning of the mark in Chinese, where “n” is added before a noun to indicate many or multiple.
19   Thus, the Nreal Light glasses allow users to experience multiple realities or an “Nth reality”—an
20   augmented or mixed reality experience.
21          16.      In 2020, Nreal Light glasses entered consumer markets in Korea and Japan.
22   Earlier in 2021, Nreal expanded its markets to Spain and Germany through a partnership with the
23   region’s two leading carriers.
24          17.      Nreal offers software for use in connection with its Nreal Light glasses under a
25   couple of different brands. Nreal’s 3D user interface system designed for Nreal’s brand of mixed
26   reality glasses, is called Nebula. Nebula projects content onto an interactive virtual space, while
27   retaining familiar smartphone interface features that makes navigating Nreal’s mixed reality
28   glasses intuitive. Nreal also offers a software development kit for cutting edge companies and
                                                                         COMPLAINT FOR DECLARATORY
                                                     -4-                                   JUDGMENT
                                                                                    NO. ______________
           Case 3:21-cv-05537 Document 1 Filed 07/19/21 Page 6 of 10



 1   developers to integrate their offerings for use on Nreal’s Light glasses that is called NRSDK.
 2            18.   Nreal’s target customers for the Nreal Light are users who are interested in adding
 3   mixed reality to their enjoyment of digital content. Such prospective customers take care in their
 4   purchasing decisions and are not likely to be confused in any respect about who they are dealing
 5   with when seeking to purchase mixed reality glasses offered by Nreal. Furthermore, there are
 6   limited companies in the augmented reality, mixed reality, and virtual reality headset market, and
 7   the products themselves are at a higher price point, making consumers and developers more
 8   discerning as to their source.
 9                  B.      Epic’s Business and Marks.
10            19.   Defendant Epic describes itself as a software company. Epic creates digital
11   content and publishes software, including the Unreal Engine, which is a game engine (i.e. video
12   game development tools) first showcased in a 1998 shooter game called Unreal. Unreal Engine is
13   available to third-party software developers to create content for use in games and other
14   applications. Epic’s Unreal Tournament and Unreal Championship are first-person arena shooter
15   video games created using the Unreal Engine. Epic also offers the Unreal Engine Marketplace,
16   an e-commerce platform for developers to create and use with Unreal Engine projects.
17            20.   Unlike “Nreal,” “unreal” is an actual word with meaning in the English language.
18   Indeed, Epic uses “unreal” descriptively, promoting on its Unreal Engine website that its Unreal
19   Engine tools can be used by developers to “Make something Unreal.” See
20   www.unrealengine.com. Epic does not use its UNREAL Marks in connection with augmented or
21   mixed reality glasses or any similar hardware devices.
22            21.   Epic uses its UNREAL Marks in a stylized form that differs significantly from the
23   look and feal of the             mark. For example, the UNREAL Mark is stylized as indicated
24   below:
25
26
27
28
                                                                       COMPLAINT FOR DECLARATORY
                                                     -5-                                 JUDGMENT
                                                                                  NO. ______________
           Case 3:21-cv-05537 Document 1 Filed 07/19/21 Page 7 of 10



 1                  C.      The Parties’ Dispute.
 2                          1.      Epic’s Trademark Opposition.
 3          22.     On December 12, 2018 Epic filed Trademark Opposition No. 91245247 before the
 4   Trademark Trial and Appeal Board against Tairuo’s 87/755,578 application in the United States
 5   alleging that Tairuo’s registration of the Nreal mark is likely to cause confusion with respect to
 6   Epic’s UNREAL, UNREAL ENGINE, UNREAL TOURNAMENT, and UNREAL
 7   CHAMPIONSHIP marks. The U.S. opposition proceeding has been suspended by the parties
 8   repeatedly as they engaged in settlement discussions. Epic has also sought to oppose Tairuo’s
 9   applications for the Nreal Mark in Europe, South Korea, and China. In at least two disputes thus far,
10   Epic’s opposition was not successful: Tairuo’s applications in China were approved over Epic’s
11   opposition, with the China Trademark Office finding that “Nreal” does not conflict with Epic’s
12   marks in UNREAL, UNREAL CHAMPIONSHIP, or UNREAL TOURNAMENT.
13                          2.      Epic’s Infringement Lawsuit.
14          23.     After more than a year of settlement discussions between the parties in the United
15   States, Epic filed an infringement action against Tairuo on May 14, 2021 in the Eastern District of
16   North Carolina, where Epic is based but where neither Tairuo, nor Nreal for that matter, targets
17   any business related activities.
18          24.     Epic alleges that the Nreal Mark is likely to cause confusion amongst relevant
19   consumers and thereby infringes Epic’s UNREAL Marks.
20          25.     Epic further alleges that the Nreal Mark is likely to cause confusion amongst
21   relevant consumers and constitute a false designation of origin, affiliation, and/or sponsorship,
22   and a false designation or representation that wrongfully and falsely designates Nreal’s products
23   and those of Epic as originating from the same source, and falsely suggests that the two
24   companies are associated, affiliated, or connected with one another. In contrast to Epic’s
25   allegations, Epic and Nreal target different segments of the market, market to different
26   consumers, and use of their respective marks is not likely to cause any confusion to customers in
27   their respective markets. Indeed, Epic has pointed to no incidents of actual confusion in its
28   complaint or otherwise.
                                                                          COMPLAINT FOR DECLARATORY
                                                      -6-                                   JUDGMENT
                                                                                     NO. ______________
           Case 3:21-cv-05537 Document 1 Filed 07/19/21 Page 8 of 10



 1          26.     Accordingly, Plaintiffs file this declaratory judgement action to vindicate their
 2   right to use and register the Nreal Mark.
 3          27.     Not only are the marks different—one a common word and the other coined by
 4   Nreal—but the parties’ respective fields of use are different and distinct within a crowded
 5   marketplace. Plaintiffs are in the field of providing mixed reality glasses (i.e. hardware devices)
 6   and incidental software related to those products branded under different marks. Epic, on the
 7   other hand, is a developer of video games and related software for game development. Although
 8   it may be argued that both parties offer their goods and services in connection with computer
 9   hardware and software products at the most general level, there is no further similarity between
10   their fields of use—video game software and mixed reality hardware devices are distinct fields.
11   Nor are the goods and services offered under the respective marks themselves sufficiently related
12   such that confusion is likely.
13                                                COUNT I

14                      Declaratory Judgment of No Likelihood of Confusion,
                          Trademark Infringement, or Unfair Competition
15      (15 U.S.C. §§ 1114(1), 1125(A); California Law; North Carolina Unfair and Deceptive
                      Trade Practices (N.C. Gen. Stat. § 75-1.1, et seq.); Common Law)
16
17          28.     Plaintiffs incorporate by reference each and every allegation contained in the
18   preceding paragraphs.
19          29.     Likelihood of confusion is an essential element of claims brought pursuant to 15
20   U.S.C. §§ 1114(a) and 1125(a), which Epic must establish in order to succeed on a claim brought
21   pursuant to those sections or under analogous state law.
22          30.     Defendant Epic claims that Tairuo’s use and application for registration of the
23   Nreal Mark as alleged herein is likely to cause confusion with respect to the UNREAL Marks
24   owned by Epic.
25          31.     Plaintiffs deny that use and registration of the Nreal Mark is likely to cause
26   confusion with respect to Epic’s alleged UNREAL Marks among relevant consumers as to source
27   or origin, or otherwise suggest that the two companies or their products or services are associated,
28   affiliated, or connecter with one another. Plaintiffs’ use and registration of the Nreal Mark is not
                                                                        COMPLAINT FOR DECLARATORY
                                                     -7-                                  JUDGMENT
                                                                                   NO. ______________
           Case 3:21-cv-05537 Document 1 Filed 07/19/21 Page 9 of 10



 1   in violation of any rights Defendant may have in its alleged UNREAL Marks under the Lanham
 2   Act or California trademark law.
 3          32.      Plaintiffs deny that their use and registration of the Nreal Mark is likely to mislead
 4   through false designation of origin, affiliation, sponsorship, false or misleading description of
 5   fact, or false or misleading representation with respect to Epic’s alleged UNREAL Marks.
 6   Plaintiffs’ use and registration of the Nreal Mark is not in violation of any rights Epic may have
 7   in marks under the Lanham Act or California trademark law.
 8          33.      Plaintiffs deny that use and registration of the Nreal Mark creates any unfair
 9   competition with respect to the alleged UNREAL Marks. Plaintiffs’ use and registration of the
10   Nreal Mark is not infringing, does not cause unfair competition, confusion, or deceive customers
11   as to source or origin and is not in violation of any rights Defendant may have under California,
12   North Carolina, or Common Law Unfair Competition.
13          34.      Plaintiffs further deny that use and registration of the Nreal Mark is causing Epic
14   harm in North Carolina or elsewhere in the United States.
15          35.      Consequently, there is an actual and substantial controversy between Plaintiffs and
16   Epic regarding Plaintiffs’ rights to use and register the Nreal Mark. In order to resolve the legal
17   and factual issues raised by Epic and to afford relief from the controversy which Epic’s assertions
18   have precipitated, Plaintiffs are entitled to a declaratory judgment confirming their rights pursuant
19   to 28 U.S.C. § 2201.
20                                        PRAYER FOR RELIEF
21          WHEREFORE, Plaintiffs respectfully request that the Court grant the following relief:
22                A. Judgment in Plaintiffs’ favor on each count;
23                B. A declaration from the Court that Plaintiffs’ use and registration of the Nreal Mark
24                   does not and is not likely to cause confusion as to source with Defendant Epic or
25                   Epic’s UNREAL Marks.
26                C. A declaration from the Court that Plaintiffs’ use and registration of the Nreal Mark
27                   does not violate any rights of Defendant Epic in its UNREAL Marks.
28                D. A declaration from the Court that Plaintiffs’ use and registration of the Nreal Mark
                                                                         COMPLAINT FOR DECLARATORY
                                                      -8-                                  JUDGMENT
                                                                                    NO. ______________
         Case 3:21-cv-05537 Document 1 Filed 07/19/21 Page 10 of 10



 1                 does not cause Epic any harm.
 2             E. Reasonable attorneys’ fees and the costs of suit.
 3             F. Such other relief as the Court deems just and proper.
 4
 5   Dated: July 19, 2021
                                                      DIANA M. RUTOWSKI
 6                                                    MARIA N. SOKOVA
                                                      Orrick, Herrington & Sutcliffe LLP
 7
 8
                                                      By:       /s/ Diana M. Rutowski
 9                                                                  DIANA M. RUTOWSKI
                                                                     Attorneys for Plaintiffs
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                      COMPLAINT FOR DECLARATORY
                                                   -9-                                  JUDGMENT
                                                                                 NO. ______________
